 

Exhibit 10.1

FISCHER IMAGING

June 29, 2005

Re:          Retention and Severance Benefits

Dear Paula:

This letter agreement (this “Agreement”) sets forth certain benefits payable if
you remain in the employ of Fischer Imaging Corporation (the “Company”) from and
after July 1, 2005 (the “Effective Date”) and in the event of an Involuntary
Termination (as defined below) occurring after the date of this Agreement and
prior to December 31, 2006.

If you remain employed by the Company on the date six (6) months after the
Effective Date, you will be paid a retention bonus equal to six (6) months of
your base salary as in effect on such date, payable within ten (10) days in a
lump sum on such date (the “First Payment Date”); provided however, that in the
event of your Involuntary Termination prior to such First Payment Date, as the
case may be, you shall receive a portion of the applicable retention bonus pro
rated for each full month of service completed prior to the date of Involuntary
Termination, payable in a lump sum on such date.

In addition, in the event of your Involuntary Termination prior to December 31,
2006, you will be entitled to (a) six (6) months of your base salary as in
effect as of the date of such termination payable either in a lump within ten
(10) days or monthly, at the discretion of the Company and (b) all of your
accrued and unpaid vacation through the date of termination, payable within ten
(10) days of the date of termination. In addition, you will be entitled to
continued participation, at the Company’s cost, in each of the Company’s benefit
plans to the extent participation is permitted for former employees or in the
case of health insurance and to the extent not so permitted, to reimbursement of
your monthly premium payable under COBRA for a period of 12 months.

For purposes of this letter, “Involuntary Termination” shall be defined as:

(i)            the termination of your employment by the Company for reasons
other than Cause; or

(ii)           your voluntary resignation following (a) the assignment to you of
any duties substantially inconsistent with your current status as an executive
of the Company or a substantial adverse alteration in the nature or status of
your responsibilities from those in effect as of the date of this Agreement;
(b) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time, except for
across-the board salary reductions similarly affecting all senior executives of
the Company and all senior executives or any person in control of the Company;
(c) the failure by the Company, without your consent, to pay to you any portion
of your current compensation, within five (5) days of the date such compensation
is due, or (d) a material reduction by the Company in the kind or level of
employee


--------------------------------------------------------------------------------




 

benefits to which you are entitled with the result that your overall benefits
package is significantly reduced, unless such reduction is made in connection
with a reduction in the kind or level of employee benefits of employees of the
Company generally.

Termination by the Company of your employment for “Cause” shall mean termination
for (A) the commission of a felony or a crime involving moral turpitude or the
commission of any other act involving dishonesty, disloyalty, or fraud with
respect to the Company, (B) conduct tending to bring the Company into
substantial public disgrace or disrepute, (C) substantial and repeated failure
to perform duties as reasonably directed by the Board of Directors of the
Company, (D) gross negligence or willful misconduct with respect to the Company
or any of its affiliated entities, or (E) breach of confidentiality and/or
communication of the terms of this Agreement, the facts of circumstances giving
rise to this Agreement, or the fact that such an Agreement exists, to any third
party except, as necessary, his/her supervisor or manager, immediate family,
accountants, legal or financial advisors or otherwise appropriate or necessary
as required by law or court order or (F) any other material breach of any other
agreement between you and the Company which is not cured within 15 days after
written notice thereof to you.

In all other situations other than Involuntary Termination (i.e., you terminate
employment or the Company terminates your employment for Cause), you will not be
entitled to the above referenced severance pay.

It is the Company’s intent that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Internal Revenue Code of 1986, as amended. To the extent such potential
payments or benefits could become subject to this provision, this Agreement may
need to be amended, with your cooperation, to ensure that you receive the
economic benefits described above in a manner that does not result in such tax
being imposed. In addition, if additional guidance changes the application of
Section 409A to potential payments under this Agreement, the Company will modify
this Agreement to the extent allowable without incurring Section 409A liability
to provide that severance payments described above will be made in equal monthly
installments or, if not allowed, to make such payments as soon after the
Involuntary Termination as is allowed.

This letter supplements the policies and procedures of the Company, and
supersedes any and all prior agreements or arrangements in respect of severance.

 

Sincerely,

 

 

 

 

 

/s/ David Kirwan

 

 

David Kirwan/CFO

 

ACCEPTED AND AGREED as of the date first written above:

/s/ Paula Rosson

 

 

Paula Rosson

 

 

 


--------------------------------------------------------------------------------


[g157275kk03i001.jpg]


Re:          Retention Agreement Amendment

Dear Paula:

This amendment (this “Amendment”) amends that certain Retention Agreement, dated
June 29, 2005 (the “Agreement”), between you and Fischer Imaging Corporation
(the “Company”).  You have claimed that there has been an Involuntarily
Termination event which entitles you to certain severance pay under the
Agreement.  The Company recognizes your claim and desires you to remain in its
employ until at least October 31, 2006.

We therefore both agree to amend the Agreement, effective as of July 1, 2006, as
follows:

1.               In addition to the retention and severance benefits provided
under the Agreement, you are hereby granted a stay bonus of $10,000 (the “Stay
Bonus”), which resulted in a check of $6,320.00 (the “Net Stay Bonus”).  The
Stay Bonus is given to you to encourage you to stay as an employee of the
Company until October 31, 2006 (the “Stay Date”).

2.               In the event that you voluntarily terminate your employment
with the Company prior to the Stay Date, you shall promptly return a pro rata
portion of the Net Stay Bonus for the remaining time period.  For example if you
voluntarily terminate on September 15, 2006, you shall give back $2,370.00 [(1.5
months ÷ 4 months) x $6,320.00].

3.               Any amount owed the Company due to your voluntary termination
from the Company may be set off against any severance payments the Company may
owe you under the Agreement.

4.               The definition of the term “Involuntary Termination” in the
Agreement shall be amended to delete clause (a).  The definition of the term
“Involuntary Termination” in the Agreement shall be amended to add clause (e),
“filing of Chapter 7 of the Bankruptcy Code”.

5.               In addition, any references to December 31, 2006 are changed to
January 31, 2007.

6.               In the event of an Involuntary Termination, as amended, you
shall not owe any amounts to the Company with respect to the Stay Bonus.

7.               The Agreement is effective as restated and amended.

8.               You hereby waive and release any and all claims you may have
against the Company with respect to the Agreement that may have arisen prior to
the date hereof.

Approved by: /s/ Steven L. Durnil, President and CEO  Date July 18, 2006

        Accepted and agreed: Paula Rosson  Date July 18, 2006

 


--------------------------------------------------------------------------------